DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement: because it contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Specifically, the instant claim recites the limitation “the composition of nanomaterials being selected, locally at specific locations within each of the plurality of layers.” (Cl. 1, ll. 3–7 (italics added).) When looking to Applicant’s disclosure, support for this limitation was unable to be located. Should there be support for this limitation, it is humbly requested that it be pointed out. Dependent claims 2–7 are also rejected under 35 U.S.C. 112(a): based on their dependence from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 appears to have the following issues.
(1) First, the instant claim recites the limitation “biomaterial particles”. Respectfully, the Specification does not appear to define this terms and it is unclear what subject matter Applicant intended to encompass via this limitation. For example, would hemoglobin, viruses, or bacteria be considered to be species of biomaterial particle? To remedy this issue, it may be desirable to simply remove the limitation “biomaterial particles” from the claim.
(2) Second, the instant claim recites the following limitation: 
“a first one of the specific locations within a first layer of the plurality of layers is comprised of a first composition of nanomaterials, a second one of the specific locations within the first layer is comprised of a second composition of nanomaterials”. 
Subsequently, the claim then appears to duplicate this limitation by reciting: 
“a first one of the specific locations within a first layer of the plurality of layers is comprised of a first composition of nanomaterials, a second one of the specific 
Respectfully, this duplication creates confusion: inter alia, because it is unclear whether or not the claim is requiring: (A) merely two specific locations in the first layer; or (B) four distinct specific locations being claimed. In order to remedy this, Applicant may wish to simply remove one of these limitations.
For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Response to Remarks1
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra. In addition, after careful consideration of the claim amendments and subject matter contained therein, the previous claim objections and rejections under 35 U.S.C. § 112 have been withdrawn. In particular, Examiner has searched the terms “marking agent” and “tagging agent” in combination with at least CPC code “C12M” and determined that these terms appear to be known in the prior art. Likewise, as it applies to the previous scope of enablement rejection, Examiner has reconsidered his position and withdrawn the rejection. While Examiner believes that forming any appreciable thickness with some of the uncommon species used for making a mat that are listed in the claim (e.g., viruses, enzymes, bacteria, etc.), Examiner has determined that one skilled in the art would be able to use such materials as additives in combination with more common materials. (For example, a mat could be formed where a first location in a first layer has graphene and a second location in the first layer has graphene in combination with DNA.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 Remarks filed November 19, 2021.